           Case 1:20-cv-00838-CCC Document 15 Filed 06/29/20 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

             AUGUST 2020 CASE MANAGEMENT CONFERENCE LIST

Abbreviated Case Name                 Civil No.              Conference Time

Kendall v. Alta Marcellus             1:20-cv-00838          10:00 a.m.
Dudash v. Wal-Mart Stores             3:20-cv-00941          10:15 a.m.
Safety Insurance v. Orcutt            1:20-cv-00774          10:30 a.m.

                                        ORDER

      AND NOW, this 29th day of June, 2020, in accordance with Federal Rule of

Civil Procedure 16(b) and Local Rule of Court 16.1, it is hereby ORDERED that:

      1.       Case Management List. The above cases will comprise the case
               management list for Monday, August 31, 2020.

      2.       Conference of Counsel. In accordance with Local Rule 16.3(a), lead
               counsel shall confer and prepare for submission to the court a joint
               case management plan in the form attached to the Local Rules and
               designated “Appendix A.” The case management form is available
               on the court’s website at https://www.pamd.uscourts.gov/forms/joint-
               case-management-plan-pdf-word. Counsel for plaintiff(s) shall be
               responsible for arranging the conference of counsel and shall offer
               opposing counsel at least three alternative dates with no less than 15
               days’ notice. Counsel should also be familiar with the district’s
               “Expense and Delay Reduction Plan,” adopted on August 19, 1993, as
               required by the Civil Justice Reform Act of 1990, which is available on
               the court’s website at https://www.pamd.uscourts.gov/sites/pamd/
               files/forms/CJRA_1990.pdf.

      3.       Case Management Plans. At least five days before the conference,
               counsel shall file their joint case management plan with the court.

      4.       Operative Dates and Deadlines. The court will divide case
               management into two phases: a discovery and dispositive motions
               phase, and a trial phase. A separate case management order will
               issue at the beginning of each phase. For purposes of the joint case
               management plan, counsel shall endeavor to jointly agree on all
               applicable dates in conformity with the court’s calendar attached to
               this order. The court may strike any case management plan which
               does not follow the court’s calendar. If counsel cannot agree, each
     Case 1:20-cv-00838-CCC Document 15 Filed 06/29/20 Page 2 of 3




         counsel shall propose applicable dates in conformity with the court’s
         calendar.

4.       Date and Times of Conferences. Case management conferences
         will be held on the date and at the times designated above. Lead
         counsel who are fully authorized to make decisions in the case shall
         participate in the conference. If lead counsel wish to be excused from
         the conference, such counsel shall contact chambers and advise at
         least two working days before the conference.

5.       Telephonic Conference. Unless the court orders otherwise, all case
         management conferences shall be held by telephone. Counsel for
         plaintiff(s) shall initiate the telephone conference to chambers at
         (717) 221-3945.

6.       Magistrate Judge. If the parties consent that a United States
         Magistrate Judge conduct all subsequent proceedings in the case and
         enter a final judgment, they shall note in the case management plan
         the name of the Magistrate Judge whom they wish to select.

7.       Case Management Order. Any oral agreements reached by counsel
         and any oral orders or other additional directions issued by the court
         during the case management conference will be memorialized in a
         case management order. Once case management deadlines have been
         established, extensions of those time periods will not be granted except
         for good cause.

8.       Continuance. Any request for continuance of a case management
         conference shall be made by motion in conformity with the Local
         Rules and shall be filed at least seven days before the conference.

10.      Discovery. Counsel shall not cease active discovery pending
         disposition of a motion to dismiss.




                                     2
 Case 1:20-cv-00838-CCC Document 15 Filed 06/29/20 Page 3 of 3




11.   Alternate Dispute Resolution. Paragraph 8.0 of the Standard Joint
      Case Management Plan relates to alternative dispute resolution
      procedures. If the parties cannot agree upon an alternative dispute
      resolution procedure to be used, a decision with respect to the same
      will be made at the pretrial conference, and if at that conference any
      counsel objects to alternative dispute resolution, there will be none.



                                /S/CHRISTOPHER C. CONNER
                                Christopher C. Conner
                                United States District Judge
                                Middle District of Pennsylvania
